Order                                                                                                 Supreme Court
                                                                                                    Lansing, Michigan

  September 21, 2005                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  127156                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman,
            Plaintiff-Appellant,                                                                                     Justices


  v        	                                                        SC: 127156
                                                                    COA: 251135
                                                                    Muskegon CC: 01-046025-FH;
  DARRYL LEE BLAND,

           Defendant-Appellee. 


  _________________________________________/

         By order of December 29, 2004, the application for leave to appeal was held in
  abeyance pending the decision in People v Hendrick (Docket No. 126371). On order of
  the Court, the opinion having been issued on June 14, 2005, 472 Mich 555 (2005), the
  application is again considered. The Court finds that the issue raised is now moot.
  Hence, the application is DENIED.




                      I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 21, 2005
                 _________________________________________
       p0914                                                                Clerk